DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-13, drawn to a device for an implantable catheter device , classified in A61N1/3756 casings with electrodes thereon.
II. 	Claims 14-20, drawn to a method of advancing a catheter into a patient’s heart, classified in A61N1/056 transvascular electrode systems .
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced with another materially different product such as implanting a stent into vasculature or cardiac catheterization procedures.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mathew C. Goeden on September 23, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “guide element” in claims 1 and 8-10 and “anchoring element” in claims 1-4, 10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
When looking to the specification, dated 06/28/2021, the term “guide element…may be a stylet or guide wire” (par. [0028]) and the term “anchoring element…may be a spiral helix or helical structure” or “may be a dart or other linear structure” (par. [0033]). For examination purposes, “guide element” and “anchoring element” will be interpreted as such and any equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the antecedent basis of the limitation “two or more pacing electrodes” seems indefinite since claim 1 already recites “at least one pacing electrode” and it is unclear how the limitation “two or more pacing electrodes” in claim 5 is related to “at least one pacing electrode” of claim 1. For the purpose of examination, claim 5 has been interpreted as the bipolar lead having two or more pacing electrodes.
Claims 5 and 12 recites the limitation "the at least one second electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims make reference to both “at least one pacing electrode” and “at least one testing electrode” in the claims preceding 5 and 12. It is unclear what “at least one second electrode” applicant is referring to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morales et al. (Publication No. US 2022/0202486 A1) in view of Koop et al. (Publication No. US 2017/0326372 A1, hereinafter "Koop", cited by Applicant) and Siefert (Publication No. US 2006/0247751 A1).
Regarding claim 1, Morales discloses an implantable medical system comprising: 
 an implantable catheter (Figs. 8A-D (801)) advanceable into a coronary sinus  of a patient's heart, the catheter comprising a sheath body extending between a proximal portion and a distal portion, the catheter comprising a side lumen (Figs. 8A-D (802)) and an angled opening proximal to the distal portion in fluid communication with the side lumen (par. [0120]: …catheter 801 may include a side exit port or a lateral working lumen exit port 802), wherein the side lumen and the angled opening define a deflection angle (Figs. 8A-D (806) and par. [0120]: …access/guide catheter 801 may also include a selective deflector 805 with luminal molding 806…)); 
 a guide element receivable in the side lumen, the guide element extending from a proximal portion to a distal portion (Figs. 8B-D (811)), wherein the guide element is advanceable through the angled opening to be deflected laterally away from the catheter at the deflection angle (Fig. 8C par. [0122]: … introduction and deployment of a catheter or related instrumentation 811 through the lateral wall working exit lumen port 802); and 
an implantable lead receivable in the side lumen, the lead comprising a lead body extending from a proximal portion to a distal portion (Fig. 8C and par. [0122]: …co-axial introduction and deployment of a catheter or related instrumentation 811 through the lateral wall working exit lumen port 802. A retractable needle sheath 810 may…is co-axially delivered within the main catheter).
While Morales discloses an implantable catheter (Figs. 8A-D (801)) advanceable into a patient; a guide element receivable in the side lumen (Figs. (8B-D (811)); and an implantable lead receivable in the side lumen (Fig. 8C (811)), Morales fails to disclose an implantable catheter advanceable into a coronary sinus  of a patient's heart; 
A guide element, wherein the distal portion includes at least one testing electrode, wherein the guide element is advanceable to position the at least one testing electrode in a myocardium of the patient's heart when the distal portion of the catheter is positioned in the coronary sinus; and
wherein the implantable lead comprises an anchoring element disposed along the lead body and at least one pacing electrode disposed along the distal portion, wherein the lead is advanceable through the angled opening to be deflected laterally away from the catheter at the deflection angle to implant the at least one pacing electrode in the myocardium to pace a conduction system of the patient's heart.
However, Koop in the same field of endeavor: LCP configured for over the wire delivery, discloses a guide element (Fig. 12 (72)) wherein the distal portion includes at least one testing electrode (Fig. 12 (72) (74) and par. [0055]: …guide wire may include one or more electrodes at or near its distal end. If more than one electrode is provided, each electrode may be separately addressable. Such electrode(s) may be used, for example, to test various locations on the chamber wall (such as but not limited to the ventricular septum …) the at least one testing electrode is positioned in the myocardium of the patient's heart and the distal portion of the catheter is positioned in the coronary sinus (Fig. 1 (10), (11), (12)) to provide the benefit of a guide wire usable to test suitability of the implantation site (par. [0014]).
Further Siefert, in the same field of endeavor: guide catheters for accessing cardiac sites, discloses an implantable catheter (Fig. 2 (20)) advanceable into a coronary sinus  of a patient's heart (Fig. 2 (4)); 
the implantable lead (Fig. 6 (20)) comprises an anchoring element disposed along the lead body (Fig. 6 (251)) and at least one pacing electrode disposed along the distal portion (Figs. 1 and 6 (251) and pars. [0035]: …pathway, defined by arrow `A`, which may be followed in order to place a cardiac lead within CS 4…, [0041]: A helical fixation element or helix 25 having a sharpened piercing tip 251 extends distally from lead body distal end 24, [0047]: … fixation helix 25 functions as a pace… electrode…), wherein the lead is advanceable through the angled opening (Fig. 6 (134)) to be deflected laterally away from the catheter at the deflection angle to implant the at least one pacing electrode in the myocardium (Fig. 1 (4)) to pace a conduction system of the patient's heart (Figs. 1 and 2 and par. [0041]: …cardiac lead 20 that can be introduced through a bilumen guide catheter…employed as a CS lead…, [0058]: The proximal portion of the catheter body 102 encloses delivery lumen 114 extending between a delivery lumen entry port at catheter body proximal end 112 within hub 110 and a delivery lumen exit port 134 disposed along the catheter body proximal to the catheter body distal end 118) to provide the benefit of assisting the introduction of cardiac leads that are too flexible and possess low column strength, rigidity, pushability and/or torqueability for transvenous advancement (par. [0034]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the implantable catheter arrangement with side exit port, of Morales, to include a guide wire with one or more electrodes at the distal end, of Koop, and a lead body with an fixation element and pace electrode at the distal end, of Siefert in order to provide the benefit of a guide wire usable to test suitability of the implantation site; and to provide the benefit of assisting the introduction of cardiac leads that are too flexible and possess low column strength, rigidity, pushability and/or torqueability for transvenous advancement. 
Regarding claims 3 and 4, the Morales and Koop combination disclose all of the system according to claim 1, except wherein the anchoring element is integrally formed with the at least one pacing electrode; and
wherein the anchoring element comprises a helical structure configured to engage the coronary sinus vessel wall of the patient.
 Siefert discloses the anchoring element is integrally formed with the at least one pacing electrode (par. [0047]: … fixation helix 25 functions as a pace/sense electrode…); and 
the anchoring element comprises a helical structure configured to engage the coronary sinus vessel wall of the patient (pars. [0041]: A helical fixation element or helix 25 having a sharpened piercing tip 251 extends distally from lead body distal end 24) to provide the benefit of a fixation that does not necessarily increase the overall diameter of the lead and is relatively robust, once screwed into the myocardium (par. [0005]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the implantable catheter arrangement with anchoring element, of Morales and Koop, to include fixation helix that also functions as a pacing electrode, of Siefert, in order to provide the benefit of a fixation that does not necessarily increase the overall diameter of the lead and is relatively robust, once screwed into the myocardium.
Regarding claim 5, the Morales and Koop combination disclose all of the system according to claim 1, except, wherein the lead is a bipolar lead comprising two or more pacing electrodes including the at least one second electrode 
Siefert discloses the lead is a bipolar lead comprising two or more pacing electrodes including the at least one second electrode (Fig. 2 (30) (251) and pars. [0033], [0040]: The lead body of a … cardiac lead typically includes…two or more stimulation and/or sensing electrodes at the lead distal end, two or more respective conductors, and two or more respective connector elements are referred to as bipolar lead…, [0046]: ...the proximal connector assembly 22 includes a connector pin 23 that is typically electrically connected with the distal fixation helix 25 when the distal fixation helix 25 functions as a pace/sense electrode. In a bipolar cardiac lead embodiment, the proximal connector assembly 22 includes a connector ring 32 (shown with dashed lines) that is electrically coupled to a ring-shaped pace/sense electrode 30 (shown with dashed lines) supported by outer sheath 26 proximal to fixation helix 25) for the purpose of providing a cardiac lead with one or more pace/sense electrode(s) that are adjacent the distal lead end (par. [0033]). Stimulation electrodes have been interpreted as “pacing electrodes” and sensing electrodes have been interpreted as “second electrode.”
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the implantable catheter arrangement with anchoring element, of Morales and Koop, to include a bipolar lead that includes pace/sense electrode(s), of Siefert, in order to synchronize pacing at the pace/sense sites as needed (par. [0038]).
Regarding claim 6, the Morales, Koop and Siefert combination discloses the system according to claim 1, wherein the sheath body comprises a tapered tip portion distal to the angled opening (Morales, Figs. 2A-B (204) and par. [0092]: The access catheter device includes a main central lumen 201 with a lateral wall working exit lumen port 202, and a distal end working exit lumen port 203. The catheter may have a reflowed or heat shrunk tapered tip 204).
Regarding claim 7, the Morales, Koop and Siefert combination discloses the system according to claim 6, wherein the sheath body comprises an ultrasound visible tip portion extending distal to the tapered tip portion (Morales, par. [0139]: … a catheter housing or equipped with…piezoelectric ultrasound image transducer…).
Regarding claim 8, the Morales and Koop combination disclose all of the system according to claim 1, except wherein the guide element and the lead are separately advanceable or retractable.
Siefert discloses the guide element and the lead are separately advanceable or retractable (Figs. 12 -14) relative to one another (par. [0079]: … catheter body 402 is formed of a generally cylindrical outer sheath 442 that encloses a generally oval or rectangular or triangular cross-section, bitumen tube 438 having opposed major sides 404 and 405. A delivery lumen 414 and guide lumen 416 extend side-by-side through the tube 438 in proximal portion 408 between the major sides 404 and 405) to provide the benefit of side-by-side, but independent delivery lumen and guide lumen for placement as needed in myocardial tissue (par. [0079]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the implantable catheter arrangement with anchoring element, of Morales and Koop, to include a bitumen tube that extends through the catheter body, of Siefert, to provide the benefit of side-by-side, but independent delivery lumen and guide lumen for placement as needed in myocardial tissue.
Regarding claim 9, the Morales, Koop and Siefert combination discloses the system according to claim 1, wherein the guide element (Morales, Fig. 8D (811)) is advanceable through a lead lumen (Morales, Fig. 8D (810)) of the lead to a potential implant location (Morales, Fig. 8C and par. [0122]: …co-axial introduction and deployment of a catheter or related instrumentation 811 through the lateral wall working exit lumen port 802. A retractable needle sheath 810 may…is co-axially delivered within the main catheter). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Koop and Siefert as applied to claims 1 and 3-9 above, and further in view of Hine et al. (US 2021/0106839 A1, hereinafter "Hine", cited by Applicant).
Regarding claim 2,  the Morales, Koop and Siefert combination discloses the system according to claim 1, except wherein the anchoring element is positioned proximal to the at least one pacing electrode.
However, Hine, in the same field of endeavor: adjustable lead systems for cardiac septal wall implantations, discloses the anchoring element is positioned proximal to the at least one pacing electrode (Fig. 9 (152) and par. [0107]: …the first electrode 152 may be implantable in the septal wall 204 of the patient's heart 10. The first electrode 152 may pace a first region of the patient's heart 10) to provide the benefit of facilitating implantation of the lead perpendicularly, in a septal wall of a patient's heart with an adjustable fixation lead assembly using a slidably coupled fixation member (par. [0008]).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the implantable catheter arrangement including a side exit port, of Morales, Koop and Siefert, to include a fixation element proximal to a pacing electrode, of Hines, in order to provide the benefit of facilitating implantation of the lead perpendicularly, in a septal wall of a patient's heart with an adjustable fixation lead assembly using a slidably coupled fixation member. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Koop, Siefert and Hastings et al. (US 2018/0071539 A1, hereinafter, "Hastings").
Regarding claim 10, Morales discloses an implantable medical system comprising: 
 an implantable catheter (Figs. 8A-D (801)) advanceable into a patient's heart, the catheter comprising a sheath body extending between a proximal portion and a distal portion, the catheter comprising a side lumen (Figs. 8A-D (802)) and an angled opening proximal to the distal portion in fluid communication with the side lumen (par. [0120]: …catheter 801 may include a side exit port or a lateral working lumen exit port 802), wherein the side lumen and the angled opening define a deflection angle (Figs. 8A-D (806) and par. [0120]: …access/guide catheter 801 may also include a selective deflector 805 with luminal molding 806…)); 
 a guide element receivable in the side lumen, the guide element extending from a proximal portion to a distal portion (Figs. 8B-D (811)), wherein the guide element is advanceable through the angled opening to be deflected laterally away from the catheter at the deflection angle (Fig. 8C par. [0122]: … introduction and deployment of a catheter or related instrumentation 811 through the lateral wall working exit lumen port 802); and 
an implantable lead receivable in the side lumen, the lead comprising a lead body extending from a proximal portion to a distal portion (Fig. 8C and par. [0122]: …co-axial introduction and deployment of a catheter or related instrumentation 811 through the lateral wall working exit lumen port 802. A retractable needle sheath 810 may…is co-axially delivered within the main catheter).
While Morales discloses an implantable catheter (Figs. 8A-D (801)) advanceable into a patient; a guide element receivable in the side lumen (Figs. (8B-D (811)); and an implantable lead receivable in the side lumen (Fig. 8C (811)), Morales fails to disclose an implantable catheter advanceable into a coronary sinus  of a patient's heart; 
A guide element, wherein the distal portion includes at least one testing electrode, wherein the guide element is advanceable to position the at least one testing electrode in a myocardium of the patient's heart when the distal portion of the catheter is positioned in the coronary sinus; and
wherein the implantable lead comprises an anchoring element disposed along the lead body and at least one pacing electrode disposed along the distal portion, wherein the lead is advanceable through the angled opening to be deflected laterally away from the catheter at the deflection angle to implant the at least one pacing electrode in the myocardium to pace a conduction system of the patient's heart; and
an electrical analyzer operably coupled to the at least one testing electrode  configured to provide pacing pulses to a potential implant location when the at least one testing electrode is positioned in the myocardium of the patient's heart and the distal portion of the catheter is positioned in the coronary sinus.
However, Koop in the same field of endeavor: LCP configured for over the wire delivery, discloses a guide element (Fig. 12 (72)) wherein the distal portion includes at least one testing electrode (Fig. 12 (72) (74) and par. [0055]: …guide wire may include one or more electrodes at or near its distal end. If more than one electrode is provided, each electrode may be separately addressable. Such electrode(s) may be used, for example, to test various locations on the chamber wall (such as but not limited to the ventricular septum …), the at least one testing electrode is positioned in the myocardium of the patient's heart and the distal portion of the catheter is positioned in the coronary sinus (Fig. 1 (10), (11), (12)); and
an electrical analyzer operably coupled to the at least one testing electrode  (par. [0065]: …the proximal end 72a of the guidewire 72 may be connected with a PSA or programmer in order to map…electrical measurements within the ventricular septum 10) to provide the benefit of a guide wire usable to test suitability of the implantation site (par. [0014]).
Further Siefert, in the same field of endeavor: guide catheters for accessing cardiac sites, discloses an implantable catheter (Fig. 2 (20)) advanceable into a coronary sinus  of a patient's heart (Fig. 2 (4)); 
the implantable lead (Fig. 6 (20)) comprises an anchoring element disposed along the lead body (Fig. 6 (251)) and at least one pacing electrode disposed along the distal portion (Figs. 1 and 6 (251) and pars. [0035]: …pathway, defined by arrow `A`, which may be followed in order to place a cardiac lead within CS 4…, [0041]: A helical fixation element or helix 25 having a sharpened piercing tip 251 extends distally from lead body distal end 24, [0047]: … fixation helix 25 functions as a pace… electrode…), wherein the lead is advanceable through the angled opening (Fig. 6 (134)) to be deflected laterally away from the catheter at the deflection angle to implant the at least one pacing electrode in the myocardium (Fig. 1 (4)) to pace a conduction system of the patient's heart (Figs. 1 and 2 and par. [0041]: …cardiac lead 20 that can be introduced through a bilumen guide catheter…employed as a CS lead…, [0058]: The proximal portion of the catheter body 102 encloses delivery lumen 114 extending between a delivery lumen entry port at catheter body proximal end 112 within hub 110 and a delivery lumen exit port 134 disposed along the catheter body proximal to the catheter body distal end 118) to provide the benefit of assisting the introduction of cardiac leads that are too flexible and possess low column strength, rigidity, pushability and/or torqueability for transvenous advancement (par. [0034]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the implantable catheter arrangement with side exit port, of Morales, to include a guide wire with one or more electrodes at the distal end, of Koop, and a lead body with an fixation element and pace electrode at the distal end, of Siefert in order to provide the benefit of a guide wire usable to test suitability of the implantation site; and to provide the benefit of assisting the introduction of cardiac leads that are too flexible and possess low column strength, rigidity, pushability and/or torqueability for transvenous advancement. 
The Morales, Koop and Siefert combination does not teach the electrical analyzer configured to provide pacing pulses to a potential implant location when the at least one testing electrode is positioned in the myocardium of the patient's heart and the distal portion of the catheter is positioned in the coronary sinus.
However, Hastings in the same field of endeavor: leadless cardiac stimulation systems, discloses the electrical analyzer (Fig. 6 (240)) configured to provide pacing pulses to a potential implant location when the at least one testing electrode is positioned in the myocardium of the patient's heart (Fig. 6 (600)) and the distal portion of the catheter is positioned in the coronary sinus (Fig. 10 and par. [0098]: … at step 1040 a test pace is performed to test the response at this site…using the programmer 270 shown in FIG. 6 to instruct the controller/transmitter device 240 to send a charging signal…) for the purpose of determining a seed site for implantation (par. [0098]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to further modify the implantable catheter arrangement including a side exit port and a tester electrode with an analyzer, of Morales, Koop and Siefert, to include an analyzer that performs a test pace, of Hastings, in order to determine a seed site for implantation. 
Regarding claim 11, the Morales, Koop, Siefert, and Hastings combination discloses the system according to claim 10, except further comprising an electrode apparatus operably coupled to the patient, the electrode apparatus configured to monitor QRS duration in response pacing the potential implant location.
Hastings discloses an electrode apparatus operably coupled to the patient, the electrode apparatus configured to monitor QRS duration in response pacing the potential implant location (Fig. 8 and par. [0098]: …a sample ECG signal may be taken at sites on the heart inner wall. This may be done with the catheter 615 positioned as shown in FIG. 8, for example) for the purpose of determining a seed site for implantation (par. [0098]). 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the implantable catheter arrangement including a side exit port, of Morales, Koop, Siefert and Hastings, to include an apparatus configured to monitor ECG of the patient, of Hasting, in order to determine a seed site for implantation. 
Regarding claim 12, the Morales, Koop, Siefert and Hastings combination discloses the system according to claim 10, except comprising an implantable controller operably coupled to the at least one second electrode, the anchoring element, or both, the implantable controller configured to provide pacing pulses to a selected implant location.
Koop discloses an implantable controller (Fig. 16 ((102) (104) (106)) operably coupled to the at least one second electrode (Fig. 16 (114), (114’)), the anchoring element, or both, the implantable controller (Fig. 16 ((102) (104) (106) par. [0082]:  The electrical sensing module 106 and the mechanical sensing module 108 may both be connected to the processing module 110 and may provide signals representative of the sensed cardiac electrical signals and/or physiological signals to the processing module 110…any combination of the processing module 110, the electrical sensing module 106, the mechanical sensing module 108, the communication module 102, the pulse generator module 104 and/or the energy storage module may be considered a controller of the LCP 100) configured to provide pacing pulses to a selected implant location (Fig. 12 (76), (74) and par. [0067]: the guide wire electrode 74 on the guide wire 72, when provided, may be used …for testing implantation sites prior to deploying the IMD 76, but may also be used as an electrode for the IMD 76 itself.) for the purpose of testing implantation sites before permanently deploying an implantable device (par. [0067]).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the implantable catheter arrangement including a side exit port, of Morales, Koop, Siefert and Hastings, to include the implanted controller element that provides pacing pulses to selected locations, of Koop, for the purpose of testing implantation sites before permanently deploying an implantable device. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Koop, Siefert and Hastings as applied to claims 10-12 above, and further in view of Kim et al. (US 2010/0305451 A1, hereinafter "Kim").
Regarding claim 13, the Morales, Koop, Siefert and Hastings combination discloses the system according to claim 10, except further comprising an interventricular ultrasound (IVUS) system configured to monitor the position of the distal portion of the catheter. 
However Kim, in the same field of endeavor: systems and methods for using image-guided intravascular and endocardial therapy systems, discloses an interventricular ultrasound (IVUS) system configured to monitor the position of the distal portion of the catheter (par. [0030]: An intravascular and endocardial therapy system is described that incorporates IVUS imaging to the catheter of an intravascular and endocardial therapy system. In at least some embodiments, the IVUS imaging is used for facilitating guidance of the delivery element to a target therapy site) to provide the benefit of improving the selection of the location of the target therapy site (par. [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the implantable catheter arrangement, of Morales, Koop, Siefert and Hastings, IVUS imaging to the catheter, of Kim, in order to provide the benefit of improving the selection of the location of the target therapy site. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792       

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792